               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION




THOMAS EARL ELLIS, # 06800                                              PLAINTIFF

v.                                               CAUSE NO. 1:19CV690-LG-RHW

PELICIA HALL, MIKE HATTEN,
MAINTENANCE DEPARTMENT OF
SOUTH MISSISSIPPI
CORRECTIONAL INSTITUTION, S.
EVANS, OFFICER REED, WARDEN
COSAZAR, RONALD E. WOODALL,
GLORIA PERRY, JOE ERRINGTON,
OFFICER HOLLOWAY, APRIL
MEGG, JOHN DOE, JOHN C. GILLIS,
DR. MCCLEAVE, MELANIE BYRD,
BRENDA SIMS, CONNIE PIERCE,
WARDEN BLOUNT, AEMARK FOOD
SERVICE, OFFICER JOHNSON,
CAPTAIN A. WILLIAMS, KIMBERLY
BOOSE, WARDEN LEE SMITH,
SECURITY DEPARTMENT OF
CORRECTIONS, MEDICAL
PROVIDER, and NURSE
STEVENSON                                                            DEFENDANTS




                               FINAL JUDGMENT

      This cause is before the Court, sua sponte, for consideration of dismissal.

Pursuant to the Order issued this date and incorporated herein by reference,

      IT IS HEREBY ORDERED AND ADJUDGED that this cause be, and is

hereby DISMISSED WITHOUT PREJUDICE.
SO ORDERED AND ADJUDGED this the 15th day of November, 2019.

                               s/   Louis Guirola, Jr.
                               LOUIS GUIROLA, JR.
                               UNITED STATES DISTRICT JUDGE
